FILED
                             NOT FOR PUBLICATION                            NOV 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CENTRAL REGISRATION                              No. 10-56121
DEPOSITORY, #1346377 (Paul Merritt
Christiansen),                                   D.C. No. 8:09-cv-01395-CJC-
                                                 RNB
               Plaintiff - Appellant,

    v.                                           MEMORANDUM *

FINRA [FINANCIAL INDUSTRY
REGULATORY AUTHORITY],
successor in interest of
NASDDefendant[s],

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

      Paul Merritt Christiansen, identifying himself as Central Registration


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Depository No. 1346377 (“Christiansen”), appeals pro se from the district court’s

order dismissing his action against the Financial Industry Regulatory Authority

(“FINRA”) alleging violation of his right to be nominated for and serve on

FINRA’s Board of Directors and disclosure of false and injurious information

about him to a prospective employer through its Central Registration Depository

(“CRD”) computer database. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal under Fed. R. Civ. P. 12(b)(6).

Caviness v. Horizon Cmty. Learning Ctr., Inc., 590 F.3d 806, 811-812 (9th Cir.

2010). We may affirm on any ground supported by the record. Shanks v. Dressel,

540 F.3d 1082, 1086 (9th Cir. 2008). We affirm.

      The district court properly concluded that FINRA enjoys absolute immunity

from money damages for its regulatory activity, including the maintenance and

disclosure of information regarding stockbrokers through the CRD database. See

Sparta Surgical Corp. v. Nat’l Ass’n of Sec. Dealers, Inc., 159 F.3d 1209, 1214

(9th Cir. 1998) (“[The] NASD has immunity when acting in an adjudicatory,

prosecutorial, arbitrative or regulatory capacity.”).

      The district court properly dismissed Christiansen’s claim for declaratory

relief because his request that he be reinstated and that certain information be

purged from his record would require the court to contravene FINRA’s properly


                                           2                                       10-56121
adopted rules, and Christiansen offers no authority to support his contention that

the district court can override FINRA’s rules.

      To the extent Christiansen attempted to allege a claim for violation of some

constitutional right, dismissal was proper because Christiansen did not allege any

facts that would allow a court to draw a reasonable inference that it violated his

constitutional rights. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (“A

claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”).

      AFFIRMED.




                                           3                                    10-56121